Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/10/2019. Claims 1-18 are currently pending and claims 1, 8, and 17 are the independent claims. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains a recitation of the title of the application and further includes legal phraseology (ex: “A System and a Method for Automated Script Generation for Application Testing….Further, the present said methods are not available in the framework.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “The system as claimed in claim 8, wherein…sequence selection unit is configured to ascertain the test case flow sequence using the first set of rules…”.  The examiner would like to point out that no “first set of rules” is previously recited in claim 9 or claim 8 upon which claim 9 depends, and as such there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adiyapatham et al. (herein called Adiyapatham) (US PG Pub. 2010/0229155 A1).

As per claim 1, Adiyapatham anticipates a computer-implemented method for automated test case script generation for application testing, wherein the method is implemented by at least one processor executing program instructions stored in a memory, the method comprising: 
ascertaining, by the processor, a test case flow sequence based on data received via a terminal device, wherein the test case flow sequence includes a data list defining one or more methods, each method is representative of an automation code corresponding to manual steps of the test case flow sequence (pars. [0004], [0032]-[0033], [0038]-[0039], [0042], test case/manual test case include several test steps having description/expected result/keyword/parameters/etc. (test case flow sequence including a data list defining methods) and each test step/manual test case is 
determining, by the processor, an availability of the one or more methods associated with the test case flow sequence in a testing framework (pars. [0004], [0021], [0032]-[0033], [0039], set of reusable test scripts corresponding to test steps of manual test case is selected from library of reusable test scripts in system for lifecycle management of automated testing/testing framework. As the reusable test scripts selected from the library correspond to the steps of the manual test case/methods associated with the test case flow sequence, the methods/reusable test scripts associated with the test case flow sequence/manual test case are determined to be available in the library of reusable test scripts of the system for lifecycle management of automated testing/testing framework.); and 
generating, by the processor, a test class based on the availability of the one or more methods in the testing framework, wherein the test class is an ordered sequence of the one or more methods and wherein the generated test class is representative of an automated test case script for automated application testing, further wherein the test class is generated for the ascertained test case flow sequence if each of the one or more methods are available in the testing framework (pars. [0004], [0032]-[0033], [0039]-[0042], set of reusable test scripts/test scenario/etc. (test class) corresponding to test steps of manual test case is selected from library of reusable test scripts, parameters for reusable test scripts/test scenario/etc. is set, automated testing tool executes set of test scripts/test class/test scenario. As the set of test scripts 

As per claims 8 and 17, they recite a system and computer program product, respectively, having similar limitations to the method of claim 1 and are therefore rejected for the same reasoning as claim 1, above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-6, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adiyapatham et al. (herein called Adiyapatham) (US PG Pub. 2010/0229155 A1) and Klementiev (US Patent 7,627,821 B2) in further view of Dougherty et al. (herein called Dougherty) (US PG Pub. 2018/0293157 A1).

As per claim 2, while Adiyapatham teaches selecting reusable test scripts corresponding to steps of manual test cases from a library of reusable test scripts (ex: pars. [0004], [0032]-[0033], [0039), and further teaches that test scripts are generated by recording user actions/manual testing steps (ex: pars. [0002]), it does not explicitly state, however Klementiev teaches:
wherein the one or more methods associated with the test case flow sequence are generated using a first set of rules if the one or more methods are unavailable in the testing framework, wherein the first set of rules comprises: identifying one or more unique identifiers associated with one or more page objects of an application under test during a method transaction associated with an unavailable method, wherein the method transaction is representative of actions associated with the corresponding manual steps of the test case flow sequence, further wherein each unique identifier is an attribute which points towards respective page object (col. 7 lines 25-45, line 60-col. 8 line 25, col. 9 lines 10-55, col. 17 lines 54-60, user actions/interactions are recorded and used to generate code/playback primitives/etc. which allow recorded user actions to be played back/reused/etc., and data/information/input/etc. about user actions that is recorded and used to generate code/playback primitives includes user interface/UI 
generating a code for performing the method transaction using the identified unique identifiers, where the code is representative of the unavailable method; and repeating the step of identification and generation for each unavailable method (col. 7 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the one or more methods associated with the test case flow sequence are generated using a first set of rules if the one or more methods are unavailable in the testing framework, wherein the first set of rules comprises: identifying one or more unique identifiers associated with one or more page objects of an application under test during a method transaction associated with an unavailable method, wherein the method transaction is representative of actions associated with the corresponding manual steps of the test case flow sequence, further wherein each unique identifier is an attribute which points towards respective page object; generating a code for performing the method transaction using the identified unique identifiers and a method code template extracted from the testing framework, where the code is representative of the unavailable method; and repeating the step of 
While Adiyapatham and Klementiev teach recording user actions/manual tests and generating code/scripts/primitives so the tests/test steps may be reused/performed later/etc., they do not explicitly state that a template is used to generate the code/script/primitive/etc. and as such do not explicitly state, however Dougherty teaches:
generating a code for performing the method transaction using the identified unique identifiers and a method code template extracted from the testing framework (pars. [0011], [0045], user selects available template (extract template from testing framework) which includes predefined sequence of test steps/methods to be used in generating test script.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add generating a code for performing the method transaction using the identified unique identifiers and a method code template extracted from the testing framework, as conceptually taught by Dougherty, into that of Adiyapatham and Klementiev because these modifications help ensure that test cases 

As per claim 3, Adiyapatham does not explicitly state, however Klementiev teaches: wherein identifying the one or more unique identifiers include capturing cursor coordinates and test data fields associated with the method transaction performed via a visual interface (col. 7 lines 25-45, line 60-col. 8 line 25, col. 9 lines 10-55, col. 17 lines 54-60, user actions/interactions are recorded/captured and used to generate code/playback primitives/etc. which allow recorded user actions to be played back/reused/etc., and data/information/input/etc. about user actions that is recorded/captured and used to generate code/playback primitives includes user interface/UI element persistent ID, mouse coordinates (cursor coordinates), information about runtime environment, configurations, security, UI language, running applications, other information related to actions, etc. (test data fields associated with method transaction performed via visual interface).); 
identifying one or more page elements associated with the one or more page objects based on the captured cursor coordinates (col. 7 line 60-col. 8 line 15, col. 8 line 49-55, col. 9 lines 35-65, when user selects or unselects UI element, mouse coordinates, ID of UI element, etc. are recorded and collector identifies the target of user input and records it along with other meaningful information such as mouse actions, environment information, events, etc. (identify UI elements/page elements associated with page objects based on cursor/mouse coordinates/location of UI element selected/etc.); and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein identifying the one or more unique identifiers include capturing cursor coordinates and test data fields associated with the method transaction performed via a visual interface; identifying one or more page elements associated with the one or more page objects based on the captured cursor coordinates; and identifying unique identifiers associated with respective one or more page objects based on the identified one or more page elements using at least one of: a single attribute technique, a multiple attribute technique and a parent element attribute technique, wherein the selection of at least one of: the single attribute technique, the multiple attribute technique and the parent element attribute technique is 

As per claim 4, Adiyapatham further teaches: wherein the test class is generated using at least the one or more generated methods based on the availability of the one or more methods associated with the test case flow sequence in the testing framework (pars. [0002], [0004], [0039], users actions/manual test steps/methods (user interaction/action/generated methods from Klementiev) is captured and recorded to generate test scripts to be used/reused later for automatic testing and set of reusable test scripts/test scenario/test class corresponding to manual test steps/cases/etc. is selected from library of reusable test scripts and executed by automated testing tool. As the user actions/interactions/manual tests are recorded and stored in library of reusable test scripts and set of reusable test scripts/test class is selected for use/reuse/etc. in automated testing, and as Klementiev teaches recording user interactions/interactions/etc. to generate methods/test steps/test scripts/playback primitives/etc., it is obvious that the selected test scripts from the library/test scenario/test class is generated using at least the one or more generated methods/test scripts in the library based on the availability of the one or more methods associated 

As per claim 5, Adiyapatham and Klementiev do not explicitly state, however Dougherty teaches: wherein generating the test class includes aligning the one or more methods available in the testing framework and one or more generated methods in an ordered sequence using a test case script template extracted from the testing framework (pars. [0011], [0045], user selects available template that includes predefined sequence of test steps/methods to be used to generate test script/sequence of test steps/etc. (generating test class/test script/etc. includes align methods available in testing framework and generated methods from Adiyapatham and Klementiev using test case script template extracted from testing framework).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein generating the test class includes aligning the one or more methods available in the testing framework and one or more generated methods in an ordered sequence using a test case script template extracted from the testing framework, as conceptually taught by Dougherty, into that of Adiyapatham and Klementiev because these modifications help ensure that the test steps/methods of the test case are in a desired/correct order/sequence, thereby helping to ensure that the test case/class/script executes as desired and performs the desired test, thereby helping to ensure that the application is tested as desired and operates as intended.


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein generating the test class includes aligning each of the one or more methods in an ordered sequence using a test case script template extracted from the testing framework, as conceptually taught by Dougherty, into that of Adiyapatham and Klementiev because these modifications help ensure that the test steps/methods of the test case are in a desired/correct order/sequence, thereby helping to ensure that the test case/class/script executes as desired and performs the desired test, thereby helping to ensure that the application is tested as desired and operates as intended.

As per claims 11-14, they recite systems having similar limitations to the methods of claims 2, 3, and 5, respectively, and are therefore rejected for the same reasoning as claims 2, 3, and 5, respectively, above. 


 wherein the script generation engine comprises a test script generation unit in communication with the processor, said test script generation unit is configured to generate the test class if no method associated with the test case flow sequence available in the testing framework (col. 7 lines 25-45, line 60-col. 8 line 25, col. 9 lines 10-55, col. 17 lines 54-60, user actions/interactions are recorded and used to generate code/playback primitives/etc. (generate test class/test script/etc.) which allow recorded user actions to be played back/reused/etc., and data/information/input/etc. about user actions that is recorded and used to generate code/playback primitives includes user interface/UI element persistent ID, mouse coordinates, etc. of event/action/method transaction associated with method. As Adiyapatham teaches recording user actions/interactions/manual testing steps to generate scripts in reusable script library (as seen above), and Klementiev teaches that recording user actions include recording persistent ID of UI element, mouse coordinates, etc. of actions/interactions/methods to generate code/playback primitives/test scripts/test case/test class which may be played back in the future, it is obvious that recording the user actions of manual tests/manual test steps/methods to generate the reusable scripts of Adiyapatham may include recording methods/transaction/action/interaction associated with a method/etc. as seen in Klementiev. And as the reusable scripts in the library of Adiyapatham are recorded user actions, it is obvious that if a method/test step/user action/etc. being performed by a user in a manual test/user interaction with a UI element/etc. is not in the library/is unavailable in the testing framework/etc. it is recorded and corresponding 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the script generation engine comprises a test script generation unit in communication with the processor, said test script generation unit is configured to generate the test class if no method associated with the test case flow sequence available in the testing framework, as conceptually taught by Klementiev, into that of Adiyapatham, because these modifications allow for manual testes/user actions to be recorded and automatic scripts/primitives/etc. to be generated that may be reused in the future to perform the same tests, thereby helping to allow tests to be repeated in the future thereby helping to ensure that applications are tested thoroughly so bugs/defects/etc. may be found and corrected so the applications function as intended.
Adiyapatham and Klementiev do not explicitly state, however Dougherty teaches: 
wherein the script generation engine comprises a test script generation unit in communication with the processor, said test script generation unit is configured to generate the test class by aligning the one or more generated methods in an ordered sequence using a test case script template extracted from the testing framework, (pars. [0011], [0045], user selects available template that includes predefined sequence of test steps/methods to be used to generate test script/sequence of test steps/etc. (generating 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the script generation engine comprises a test script generation unit in communication with the processor, said test script generation unit is configured to generate the test class by aligning the one or more generated methods in an ordered sequence using a test case script template extracted from the testing framework, as conceptually taught by Dougherty, into that of Adiyapatham and Klementiev because these modifications help ensure that the test steps/methods of the test case are in a desired/correct order/sequence, thereby helping to ensure that the test case/class/script executes as desired and performs the desired test, thereby helping to ensure that the application is tested as desired and operates as intended.

As per claim 16, it recites a system having similar limitations to the method of claim 4 and is therefore rejected for the same reasoning as claim 4, above. 

As per claim 18, it recites a computer program product having similar limitations to the method of claim 2 and is therefore rejected for the same reasoning as claim 2, above. 

s 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adiyapatham et al. (herein called Adiyapatham) (US PG Pub. 2010/0229155 A1) in further view of Beckett (US Patent 9,678,747 B2).

As per claim 7, Adiyapatham further teaches: wherein determining the availability of the one or more methods in the testing framework includes retrieving one or more class files of the testing framework and extracting one or more methods associated with the one or more class files (pars. [0004], [0032]-[0033], [0039], [0042], set of reusable test scripts in library of reusable test scripts (class files of testing framework) corresponding to manual test case/steps of manual test case is selected to be used/executed in automated testing. As the reusable test scripts in the library corresponding to the manual test case and test steps of the manual test case are selected, it is obvious that the reusable test scripts are class files of the testing framework and the test scripts that correspond to the steps of the manual test cases are methods/scripts of test steps/etc. associated with the class files/test scripts that are extracted/selected/etc. to be used in automated testing as corresponding to the test steps of the manual test case.).  
While Adiyapatham teaches retrieving class files/test scripts/etc. of the testing framework and extracting methods/test scripts corresponding to test steps of manual test case associated with the class files/test scripts, it does not explicitly state that a disassembler is used and as such does not explicitly state, however Beckett teaches:
using a disassembler (col. 5 lines 5-10, col. 11 lines 20-27, col. 21 lines 14-18, col. 31 lines 40-65, dissembler is used to analyze process/executable files/etc. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adiyapatham such that a disassembler is used to analyze reusable test scripts to determine test scripts corresponding to test steps, as conceptually taught by Beckett, to create wherein determining the availability of the one or more methods in the testing framework includes retrieving one or more class files of the testing framework and extracting one or more methods associated with the one or more class files using a disassembler, because these modifications allow for test scripts to be analyzed and test scripts corresponding to test steps to be determined automatically thereby saving time and resources that would have been spend if a user/developer/programmer had to manually evaluate/analyze/etc. test scripts to determine scripts corresponding to test steps.

As per claim 10, Adiyapatham further teaches: wherein the script generation engine comprises a validation unit in communication with the processor, said validation unit is configured to determine the availability of the one or more methods associated with the test case flow sequence in the testing framework by analyzing the testing framework and retrieving one or more class files of the testing framework and extracting one or more methods associated with the one or more class (pars. [0004], [0032]-[0033], [0039], [0042], set of reusable test scripts in library of reusable test scripts (class files of testing framework) corresponding to manual test case/steps of manual test case is selected to be used/executed in automated testing. As the reusable test scripts in the 
While Adiyapatham teaches retrieving class files/test scripts/etc. of the testing framework and extracting methods/test scripts corresponding to test steps of manual test case associated with the class files/test scripts, it does not explicitly state that a disassembler is used and as such does not explicitly state, however Beckett teaches:
using a disassembler (col. 5 lines 5-10, col. 11 lines 20-27, col. 21 lines 14-18, col. 31 lines 40-65, dissembler is used to analyze process/executable files/etc. (reusable test scripts from Adiyapatham) and analysis may include determining compatibility with target process (determine test script corresponding to test step).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adiyapatham such that a disassembler is used to analyze reusable test scripts to determine test scripts corresponding to test steps, as conceptually taught by Beckett, to create wherein the script generation engine comprises a validation unit in communication with the processor, said validation unit is configured to determine the availability of the one or more methods associated with the test case flow sequence in the testing framework by .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adiyapatham et al. (herein called Adiyapatham) (US PG Pub. 2010/0229155 A1) and Dougherty et al. (herein called Dougherty) (US PG Pub. 2018/0293157 A1).

As per claim 9, while Adiyapatham teaches generating automated test scripts by selecting test scripts corresponding to test steps, it does not explicitly state, however Dougherty teaches: 
wherein the script generation engine comprises a sequence selection unit in communication with the processor, said sequence selection unit is configured to ascertain the test case flow sequence using the first set of rules, wherein the first set of rules include selectively naming the one of more methods corresponding to manual steps of the test case flow sequence via a visual interface (figs. 3-9, pars. [0039]-[0041], [0045], [0047], user interacts with user interface/visual interface to create test script comprising sequence of test steps and users select template including sequence of methods, class/methods to be inserted at each step, etc. to be includes in test script by 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the script generation engine comprises a sequence selection unit in communication with the processor, said sequence selection unit is configured to ascertain the test case flow sequence using the first set of rules, wherein the first set of rules include selectively naming the one of more methods corresponding to manual steps of the test case flow sequence via a visual interface, as conceptually taught by Dougherty, into that of Adiyapatham because these modifications allow for users to specify/customize/etc. the test script being generated, which is desirable as it increases user control over test script generation making the generated tests more desirable to the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193